615 F.2d 1351
1978-81 Copr.L.Dec.  25,130
Unpublished DispositionNOTICE:  Second Circuit Local Rule 0.23 states unreported opinions shall not be cited or otherwise used in unrelated cases.Flashmaps Publications, Inc.v.Geographia Map Co., Inc., Israel Polak, Emanuel Polak andWilliam Jaber
No. 79-7450.
United States Court of Appeals, Second Circuit.
Aug. 17, 1979.

1
Before MESKILL, Circuit Judge, and KELLEHER* and COFFRIN,** District Judges.


2
This is an appeal from an order entered in the United States District Court for the Southern District of New York, Thomas P. Griesa, Judge granting a preliminary injunction (1) enjoining Geographia from selling their "insti-guide" guidebooks to New York and Boston, (2) enjoining Geographia's use of the term "insti-guide" in connection with their sale of guidebooks, and (3) ordering Geographia to recall the above guidebooks from its customers.


3
This cause came on to be heard on the transcript of record from said District Court and was argued by counsel.


4
We affirm the order of the district court insofar as it enjoins the distribution of and orders the recall of Geographia's New York guidebook and prohibits use by Geographia of the term "insti-guide."


5
We reverse as to that part of the order covering Geographia's Boston guidebook and we remand to the district court with instructions to enter a new order enjoining Geographia's distribution of its Boston guidebook unless (1) the term "insti-guide" is obliterated and no substantially similar term is used to describe such guidebooks and (2) a clear statement disclaiming any relationship to Flashmaps Instant Guidebooks is placed in a prominent position on the front cover of such guidebooks, the language, size and position to be subject to the approval of the district court.


6
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed in part and reversed and remanded in part.



*
 Hon.  Robert J. Kelleher, United States District Judge for the Central District of California, sitting by designation


**
 Hon.  Albert W. Coffrin, United States District Judge for the District of Vermont, sitting by designation